Name: Commission Implementing Regulation (EU) NoÃ 410/2011 of 27Ã April 2011 amending Regulation (EC) NoÃ 259/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1290/2005 as regards the publication of information on the beneficiaries of funds deriving from the European Agricultural Guarantee Fund (EAGF) and the European Agricultural Fund for Rural Development (EAFRD)
 Type: Implementing Regulation
 Subject Matter: information and information processing;  documentation;  EU finance;  agricultural policy;  communications
 Date Published: nan

 28.4.2011 EN Official Journal of the European Union L 108/24 COMMISSION IMPLEMENTING REGULATION (EU) No 410/2011 of 27 April 2011 amending Regulation (EC) No 259/2008 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the publication of information on the beneficiaries of funds deriving from the European Agricultural Guarantee Fund (EAGF) and the European Agricultural Fund for Rural Development (EAFRD) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular point 8b of Article 42 thereof, Having consulted the European Data Protection Supervisor, Whereas: (1) In its judgment in Joined Cases C-92/09 and 93/09 (2) concerning the obligation to publish information on the beneficiaries of European agricultural funds, the Court of Justice of the European Union concluded that publishing personal data relating to natural persons without drawing a distinction based on relevant criteria such as the periods during which those persons have received such aid, or the frequency or nature and amount thereof, is not proportionate. Consequently, the Court declared that the relevant provisions are invalid. Since it is in the interest of natural persons that their personal data should be protected, and with a view to reconciling the different objectives underlying the obligation to publish information on the beneficiaries of funds deriving from the European Agricultural Guarantee Fund (EAGF) and the European Agricultural Fund for Rural Development (EAFRD), as provided for in Commission Regulation (EC) No 259/2008 (3), it should be stipulated that this obligation does not apply to natural persons. (2) For reasons of transparency, Regulation (EC) No 259/2008 should therefore be formally amended accordingly pending the adoption by Parliament and the Council of new rules taking account of the objections expressed by the Court. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 259/2008 is hereby amended as follows: 1. paragraph 1 is amended as follows: (a) the opening sentence is replaced by the following: 1. The publication referred to in Article 44a of Regulation (EC) No 1290/2005 shall include the following information on beneficiaries who are legal persons:; (b) point (a) is deleted; (c) points (b) and (c) are replaced by the following: (b) the full legal name as registered where the beneficiaries are legal persons with an autonomous legal personality pursuant to the legislation of the Member State concerned; (c) the full name of the association as registered or otherwise officially recognised where the beneficiaries are associations of legal persons without an own legal personality;; 2. paragraph 2 is replaced by the following: 2. In the case of legal persons, Member States may publish more detailed information than provided for in paragraph 1.. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 209, 11.8.2005, p. 1. (2) Judgment of 9 November 2010 in Joined Cases C-92/09 and C-93/09, Volker und Markus Schecke GbR and Hartmut Eifert v Land Hessen, not yet published in the ECR. (3) OJ L 76, 19.3.2008, p. 28.